           Case
            Case1:19-cv-11096-DLC
                 1:19-cv-11096-DLC Document
                                    Document110-1
                                             111 Filed
                                                  Filed07/08/20
                                                        07/07/20 Page
                                                                  Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X

KATHY CAMACHO, et. al.,

                                           Plaintiffs,               ORDER

                          -against-                                  19 CV 11096 (DLC)

THE CITY OF NEW YORK, et. al.,

                                        Defendants.

-----------------------------------------------------------------X


                 WHEREAS, defendants identified in its Rule 26(a) initial disclosures inmate files

of non-party persons being visited by plaintiffs on the dates of their respective arrests as a

category of documents that defendants may use to support their defenses herein; and

                 WHEREAS, plaintiffs have requested the aforesaid inmate files in their Requests

for Production of Documents; and

                 WHEREAS, defendants having raised concerns that disclosure and use of same

may implicate C.P.L §160.50 and/or other privacy concerns of the aforesaid non-party present

and former inmates;

                 NOW THEREFORE, on the consent of all parties appearing, and good cause

appearing,

                 IT IS HEREBY ORDERED that the foregoing inmate files may be produced to

plaintiffs herein and used by the parties to this litigation only for the prosecution and defense

thereof;

                 IT IS FURTHER ORDERED that the aforesaid inmate files shall be kept

confidential by the parties pending the entry of a confidentiality stipulation to be negotiated by
         Case
          Case1:19-cv-11096-DLC
               1:19-cv-11096-DLC Document
                                  Document110-1
                                           111 Filed
                                                Filed07/08/20
                                                      07/07/20 Page
                                                                Page22ofof22



the parties and submitted to the Court for approval, and in which the continued confidentiality of

the aforesaid inmate files shall be addressed.

Dated: New York, New York
       July __,
            8 2020


                                                            __________________________
                                                            Hon. Denise L. Cote




10940691_1                                       -2-                                 07/06/20 8:32 PM
